       Case 3:20-cv-00149-DCG-ATB Document 37 Filed 08/04/21 Page 1 of 4



                        IN THE UNITED STATES I)ISTRICT COURT
                         FOR TilE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION
                                                                                                                        214
RENE TORRES,                                       §
                                                                                                             F    It:



       Plaintiff,                                  §
                                                   §
v.                                                 §                              EP-20-CV-149-DCG
                                                                                              1
                                                   §
DAVID CAMACHO,                                     §
       Defendant.                                  §


                            MEMORANDUM OPINION AND ORDER

       Rene Torres, proceeding pro se and in forma pauperis, brings a civil rights complaint

pursuant to 42 U.S.C.   §   1983.   Pl.'s Compl., ECF No.     3.      Fiis claims arise from his February 5,

2019 arrest for the murder of Amber Marie Mena-May.                1c1.   at 3.    He alleges David Camacho,

an El Paso Police Department detective, harassed and "wrongly interrogated" him while

attempting to obtain his confession.     Id.   He maintains Camacho then falsely arrested him for

Mena-May's murder.           .   He seeks damages for "mental anguish, cruel and unusual

punishment, defamation of character, [and] loss of his time and money and property."                       Id. at 4.

       camacho moves to dismiss Torres' claims against him pursuant to Federal Rule of Civil

Procedure 12(b)(6).     Def.'s Mot. to Dismiss, ECF No. 24.               He notes he arrested Torres only

after he first obtained a warrant for the arrest from a magistrate.               Def.'s Suppl. 2 and Ex. B

(Warrant of Arrest), ECF No. 29.       He argues the Court should, therefore, dismiss the false arrest

claim based on the independent intermediary doctrine.          Def.'s Mot. to Dismiss             5   (citing Cuadra

v. Houston md. School Dist., 626 F.3d 808, 813 (5th Cir. 2010)                ("[I}f facts supporting an arrest

are placed before an independent intermediary such as a magistrate or grand jury, the

intermediary's decision breaks the chain of causation for false arrest, insulating the initiating

party.") (quoting Taylor v. Gregg, 36 F.3d 453, 456 (5th Cir. 1994)).                  He maintains the

harassment and wrongful interrogation "claims are .     . .   generalized, conclusory, and factually
        Case 3:20-cv-00149-DCG-ATB Document 37 Filed 08/04/21 Page 2 of 4



unsupported," and "fail to constitute a constitutional violation cognizable under Section 1983."

Id. at 6-7 (citing Ganesan v. James, 225 F. App'x 670, 672 (5th Cir. 2004) ("mere allegations of

verbal abuse do not present an actionable    §   1983 claim")).    He observes "[a] plaintiff may not

bring a Section 1983 action for a due process deprivation based only upon the negligent acts of

state officials."   Id. at 8 (citing Daniels v. Williams, 747 U.S. 327, 333 (1986) ("Where a

government official's act causing injury to life, liberty, or property is merely negligent, 'no

procedure for compensation is constitutionally required.") (quoting Parratt v. Taylor, 451 U.S.

527, 548 (1981)).     He asserts an entitlement to qualified immunity.         .   at 5.

        Rule 12(b)(6) allows a court to dismiss an action "for failure to state a claim upon which

relief can be granted."    Fed. R. Civ. P. 12(b)(6).      A complaint fails to state a claim when the

plaintiff fails to plead "enough facts to state a claim to relief that is plausible on its face."   Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).           "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged."         Ashcroft v. Igbal, 556 U.S. 662, 678 (2009).

        When deciding a Rule 12(b)(6) motion to dismiss, a "court must accept all well-pleaded

facts as true and view them in the light most favorable to the plaintiff [but] may not look beyond

the pleadings in ruling on the motion."     Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996)

(citing McCartney v. First City Bank, 970 F.2d 45, 47 (5th Cir.1992)).             "This standard 'simply

calls for enough fact to raise a reasonable expectation that discovery will reveal evidence of' the

necessary claims or elements."      In re S. Scrap Material Co., 541 F.3d 584, 587 (5th Cir. 2008)

(quoting Twombly, 550 U.S. at 556).

        The United States Magistrate Judge to whom the Court referred this matter recommends



                                                     2
        Case 3:20-cv-00149-DCG-ATB Document 37 Filed 08/04/21 Page 3 of 4



that the Court grant Camacho's motion to dismiss.           R. &. R. 1, ECF No. 30.             28 U.S.C.   §


636(b)(1)(B) (permitting a district court, on its own motion, to refer a pending matter to a United

States Magistrate Judge for a report and recommendation).             After reviewing the record, she

finds that "Camacho arrested Torres under the authority of a properly issued arrest warrant."

Id. at 6.     She comments that '"[w]here an arrest is made under authority of a properly issued

warrant [, s]uch an arrest is not unconstitutional, and a complaint based on such an arrest is

subject to dismissal for failure to state a claim."        Id. at 5-6 (quoting Thomas v. Sams, 734 F.2d

185, 191 (5th Cir. 1984)).        She further finds that "Tones has not pled any facts to suggest that

Camacho 'harassed' Torres in any way outside of normal questioning."              j4.   at 9.   She also finds

that "Tones has not pled more than a legal conclusion regarding his allegation that Camacho

'wrongfully interrogated' Torres." Id. (citing Iqbal, 556 U.S. at 678 quoting Twombly, 550

U.S. at 555) ("Although for the purposes of a motion to dismiss we must take all of the factual

allegations in the complaint as true, we 'are not bound to accept as true a legal conclusion

couched as a factual allegation."). She finally notes that Torres did not respond to Camacho's

motion to dismiss. Id. at 12.

            A party who files timely written objections to a magistrate judge's report is entitled to a

"de novo" review of those portions of the report to which the party objects.            28 U.S.C.   §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). As to other portions of the report or when a party does

not file written objections, the Court applies a "clearly erroneous, abuse of discretion and

contrary to law" standard of review. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.

1989). After completing its review, the Court may accept, reject, or modify a report, in whole

or in part. 28 U.S.C.      §   636(b)(1)(C); Fed. R. Civ. P. 72(b).



                                                       3
       Case 3:20-cv-00149-DCG-ATB Document 37 Filed 08/04/21 Page 4 of 4



       The Magistrate Judge entered her report and recommendation on May 12, 2021. To

date, a party has not submitted objections. See Rodriguez v. Bowen, 857 F.2d 275, 276-77 (5th

Cir. 1988) ("[A] party is not entitled to de novo review of a magistrate's finding and

recommendations if objections are not raised in writing by the aggrieved party.      .   .   after being

served with a copy of the magistrate's report.")

       After completing a plain-error review, the Court concludes that the Magistrate Judge's

findings and conclusions are neither clearly erroneous nor contrary to law. Wilson, 864 F.2d at

1221. It further concludes that Torres has failed to plead enough facts to state a claim against

Camacho that is plausible on its face.   It therefore enters the following orders:

       IT IS ORDERED that the Report and Recommendation of the Magistrate Judge (ECF

No. 30) is ACCEPTED.

       IT IS FURTHER ORDERED that Camacho's "Rule 12(b)(6) Motion to Dismiss

Plaintiff's Original Complaint" (ECF No. 24) is GRANTED and Torres's claims against

Camacho in his "Civil Rights Complaint" (ECF No. 3) are DISMISSEI) WITh PREJUDICE

for failure to state a claim upon which relief can be granted.

       IT IS FURThER ORDERED that all pending motions are DENIED.

       IT IS FINALLY ORDEREI) that the District Clerk shall CLOSE this case.

       SIGNED this                        day of August 2021.




                                                     A1)ERRAMA
                                           UNITED STATES DISTRICT JUDGE
